Title: James Madison to Joseph C. Cabell, 24 March 1829
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    Montpr.
                                
                                 Mar. 24. 1829
                            
                        
                        
                        Since mine of the 19th. inst. I have recd. yours of the 16th., & hasten to comply with its request
                            relating to your letters of the Spring of 1827 & those from Warminster of the last year. I send the original
                            instead of copies, which cd. not be readily [made] As they are necessary to explain some of mine to you, may
                            I ask the favor of you to let me have them again, after serving your own purposes. I hope your health continues to
                            improve, and that will always be assured of my cordial esteem & regard
                        
                            
                                
                            
                        
                    